Citation Nr: 1757143	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-47 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of colon cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from April 1968 to April 1970, to include a tour of duty in the Republic of Vietnam.  His decorations include the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2016 and August 2016 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Indianapolis, Indiana, that, in pertinent part, denied the above claim.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, residuals of colon cancer are manifested as a result of exposure to herbicides during service in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for service connection for residuals of cancer have been met.  38 U.S.C. §§ 1110, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In the decision below, the Board grants the claim of service connection for residuals of colon cancer.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. §§ 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as malignant tumors, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

A Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  Here, the Veteran's exposure to herbicides during his period of active service in the Republic of Vietnam has been conceded.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era also will be presumed to have been incurred in service.  38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307 (a)(6)(ii).

The following diseases are associated with herbicide exposure for purposes of this presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias. 38 C.F.R. § 3.309 (e).

However, a Veteran is not precluded from establishing the necessary linkage for service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran asserts that he developed colon cancer as a result of exposure to Agent Orange during his period of active service.  Initially, it is noted that colon cancer is not a disease presumptively associated with herbicide exposure under 38 C.F.R. § 3.307.  Nonetheless, as indicated above, service connection may be established with proof of direct causation.

Private outpatient treatment records from the Indiana University Health Arnett Hospital dated in October 2015 show that the Veteran developed and was treated for symptoms associated with a diagnosis of colon cancer.

Thereafter, a private medical record from Dr. R.B., dated in January 2016, shows that the Veteran was said to be status post surgery and chemotherapy in October and November 2015 for symptoms associated with a diagnosis of colon cancer.  The Veteran was noted to have had no family history of cancer.  This private physician opined that the cancer was at least as likely as not caused by exposure to the herbicide Agent Orange while in service in Vietnam in 1969.  The physician also added that there was a possibility of 51 percent or greater that the cancer may have been related to the Agent Orange exposure.  It was later explained that as in other cancers, the etiology is often unclear, however, in light of the above, it was certainly possible that the Agent Orange contributed to the tumor.

A letter from another private physician, Dr. L.B., dated in May 2016, effectively agreed with the prior opinion, and concurred as to the likelihood that the Veteran's colon cancer was etiologically related to exposure to herbicides during active service.  

In the Board's view, the Veteran has provided competent and credible evidence of the development of colon cancer, and the medical opinions of record link the colon cancer to exposure to herbicides in service.  The medical opinions take into account all pertinent facts in explaining the respective conclusions.

Resolving reasonable doubt in the Veteran's favor, service connection for residuals of colon cancer is warranted.


ORDER

Service connection for residuals of colon cancer is granted.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


